Zarlink Reconfirms Timing of Third Quarter Earnings Release OTTAWA, CANADA, January 18, 2010 – Zarlink Semiconductor (TSX: ZL) today announced, at the request of Market Surveillance on behalf of the Toronto Stock Exchange, that it is currently finalizing the interim report for the third quarter, Fiscal 2010, which ended on December 25, 2009. As previously disclosed, third quarter results will be issued on Thursday, January 28 after markets close. About Zarlink Semiconductor For over 30 years, Zarlink Semiconductor has delivered semiconductor solutions that drive the capabilities of voice, enterprise, broadband and wireless communications.
